Warren, C. J.
This was an action of replevin, tried, on appeal from a justices’ court, in the district court of the second judicial district, in the county of Deer Lodge. No complaint or statement of the cause of action was filed, but no objection is raised to that omission. The respondent filed his answer to the allegations contained in the affidavit of appellant, for delivery of the property claimed.
The answer denies the ownership and right of possession alleged by appellant, and sets up title and right of possession in respondent, and claims damages for the taking and detention of the property, the value of which is not denied.
The property had been taken under this proceeding from the possession of respondent and delivered to appellant, and the answer claims return thereof. . Upon trial- of the issues the jury found a general verdict for the defendant, respondent in this cause.
Appellant entered a motion for a new trial, and respondent moved for an order for return of the property replevined, and for judgment for his costs. Both motions were taken under advisement by the court, and, at the following term, an order was made overruling the motion for a new trial, and judgment was rendered on the verdict against appellant for costs and for return of the property, from which this appeal is taken.
*84So far as the order overruling the motion for a hew trial is concerned, it is only necessary to say that no statement specifying errors, or bill of exceptions, was filed in the court below, and consequently the order must be sustained.
We see no error on the face of the record before us of which appellant has a right to complain. He is not injured by the form of the verdict. The respondent might complain that the jury failed to find, in their verdict, the value of the property; that he was entitled to a return thereof, and to assess his damages, but the appellant cannot. Upon a general verdict for defendant upon these issues under our statute, as well as at common law, an order of return and judgment for costs followed, as a matter of course.
The court did not err in taking the motions under advisement.
The judgment and order of the court below is affirmed, with costs.

Exceptions overruled.

Knowles, J., concurred.